Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION
                                              SPECIFICATION OBJECTION
Insertion of a data related to Japanese Foreign Priority document at beginning of the specification is needed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gronbeck et al. (US 2003/0235777 A1) in view of WO 99/39246 (Aug. 5, 1999).
Gronbeck et al. teach photoresist polymers by purifying a polymer solution through a strong acidic cation exchange beads in example 1 in which a method purifying the strong acidic cation exchange beads is further taught in [0058-0061].  Although the method does not specify a residual amount of water, a multiple washing with organic solvents would be expected to yield the recited amount of water less than 400 ppm.   Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Gronbeck et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  
If applicant shows that it is not, the recited amount of water less than 400 ppm would have been obvious since Gronbeck et al. teach the multiple washing with organic solvents as well as utilization of 10 minutes or more per the washing and 5 or more successive washings in [0025].  Such disclosure would indicate removal of water as much as possible.
The instant invention further recites an acid-decomposable polymer comprising an acetal structure and use of the acidic cation exchange (i.e. filter) over Gronbeck et al.
 Gronbeck et al. further teach polymers having acetal functional groups which are photoacid-labile in [0038] which would make the recited an acid-decomposable polymer comprising an acetal structure obvious.
As to the use of the acidic cation exchange (i.e. filter), Gronbeck et al. further teach utilization of any number of methods in [0026].  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
WO teaches photoresist polymers obtained by purifying a polymer solution through a strong acidic cation exchanger (i.e., filter) in abstract.
Thus, utilization of the strong acidic cation exchanger (i.e., filter) of WO in Gronbeck et al. would have been obvious.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a polymer having acetals functional groups in example 1 with the strong acidic cation exchanger (i.e., filter) taught by WO since Gronbeck et al. further teach polymers having acetals functional groups which are photoacid-labile and since Gronbeck et al. further teach utilization of any number of methods absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gronbeck et al. (US 2003/0235777 A1) in view of WO 99/39246 (Aug. 5, 1999) as applied to claims 1-9 above, and further in view of JP 2018-097249 A (June 21, 2018) and Eguchi et al. US 2015/0147696 A1.
The instant invention further recites that a purified photoresist polymer has a metal ion content of 50 ppb or less over Gronbeck et al. and WO.
Utilization photoresist polymers having low impurities (e.g., metal ions) yielding better properties thereof is known in the art. 
JP teaches photoresist polymers having a hemiacetal ester group or an acetal group in [0026].  JP teaches a purified photoresist polymer having an each metal ion content of 100 ppb or less in abstract and 20 ppb or less (rating A taught in table 1) in [0074].  The 20 ppb or less would encompass 10 ppb or 5 ppb or less.
Eguchi et al. teach photoresist polymers having 2-8 ppb of Na and 2-6 ppb of Fe in table 1.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a purified photoresist polymer having a metal ion content of 50 ppb or less in Gronbeck et al. and WO thereof since Gronbeck et al. teach a method purifying the strong acidic cation exchange beads and photoresist polymers by purifying a polymer solution through a strong acidic cation exchange beads and since utilization photoresist polymers having low impurities (e.g., metal ions) yielding better properties thereof is known in the art as taught by JP and Eguchi et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762